850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas EPPS, Plaintiff-Appellant,v.W.M. JONES;  Richard A. Young;  Edison O. Reedly;  E.C.Morris;  T.L. Townley;  Dr. Dose;  Johnette Brittain;  R.F.Wilson;  Robert M. Landon;  Julian U. Pugh;  Officer Mosley;Ednorwell Norwell;  Robert F. Spann;  Morris B. Ridley;Lewis W. Hurst;  B. Norris Vassar, Defendants-Appellees.
No. 87-6718.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  June 30, 1988.

Thomas Epps, appellant pro se.
Michael A. Likavec, Office of the Attorney General of Virginia, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
In C/A No. 84-0279-A, Virginia inmate Thomas Epps alleged that his constitutional rights were violated because he was unable to sleep due to the noise level in the prison.  Upon consent of the parties, this action, filed pursuant to 42 U.S.C. Sec. 1983, was referred to a magistrate for disposition pursuant to 28 U.S.C. Sec. 636(c).  Epps then filed six additional Sec. 1983 actions (84-0410-A, 85-0080-A, 85-0081-A, 85-0139-A, 85-0227-A, 85-0216-A).  The district court entered an order consolidating all cases and referring the six new actions to the magistrate for recommendation pursuant to 28 U.S.C. Sec. 636(b)(1)(B).


2
After an evidentiary hearing on all seven actions, the magistrate recommended dismissal of the six actions referred to him under Sec. 636(b)(1)(B).  Epps was notified of his right to object to the magistrate's recommendation and was advised that failure to object would render the decision final and non-appealable.  When Epps failed to file objections, the district court adopted the magistrate's recommendation and dismissed these actions.  Subsequently, the magistrate dismissed 84-0279-A, the case referred to him pursuant to 28 U.S.C. Sec. 636(c).  Epps noted an appeal from both dismissals.


3
This Court has held that the timely filing of objections to a magistrate's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  See Thomas v. Arn, 474 U.S. 130 (1985).  In all cases except 84-0279-A, Epps has waived appellate review by failing to file objections after receiving proper notice.  We accordingly affirm the judgment of the district court in 84-0410-A, 85-0080-A, 85-0081-A, 85-0139-A, 85-0227-A, and 85-0216-A.


4
As to 84-0279-A, a review of the record and the magistrate's opinion discloses that this appeal from the order denying relief under 42 U.S.C. Sec. 1983 is without merit.  We affirm the judgment in that case on the reasoning of the magistrate.  Epps. v. Jones, C/A No. 84-0279-A (W.D.Va. Dec. 4, 1987).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
AFFIRMED.